DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the preliminary amendment filed 4/28/2021, which incorporates the changes made in the un-entered preliminary amendment filed 1/11/2019.  As directed by the amendments, claims 1-5, 7, 8 and 10-13 have been amended. Claims 1-13 are pending in the instant application.

Drawings
Figures 1-6 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-12 are objected to because of the following informalities:  
Claim 1, line 5, should read “into”
Regarding claim 1, line 14 recites “the opening”, which is understood to be the opening in the top cover recited in line 13, but since the claim also recites a top opening and a base opening, it would be more clear if “the opening” of line 14 were clarified as “the opening of the top cover”
Regarding claims 2-12, the preambles would have more clear antecedent basis if they were to read “An aerosolization device”
Regarding claim 11, while the claim does recite “further comprising” a cover, which insinuates that the cover of claim 11 is an element in addition to the top cover recited in claim 1, it would be more clear if claim 11 were amended to recite e.g. “further comprising a second cover” or some other means for clearly differentiating the cover of claim 11 from the cover of claim 1
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 5-10 and 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claims 2, 4, and 13 recite the limitation "the conduit opening" in lines 2, 2, and 5, respectively.  There is insufficient antecedent basis for this limitation in the claims. As best understood, for purposes of examination, the claims will be considered to read “the  of the top cover”.
Claims 5 and 8 (and thus their dependent claims 6, 7, 9 and 10) recite the limitation "the angular locations" in line 3 of each claim.  There is insufficient antecedent basis for this limitation in the claims.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 1 and 2 already recite that the spokes extend outwardly, with claim 2 specifying that they extend outwardly from an annular part, such that the spokes must necessarily extend radially outwardly; therefore, claim 3 fails to further limit claim 2.  Applicant may cancel the claim(s), amend the claim(s) to place the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gallem et al. (US 2017/0232211 A1; hereinafter “Gallem”).
Regarding claim 1, Gallem discloses an aerosolization device (aerosol generator 50) (Fig. 7 in view of Fig. 4) for providing aerosolized medicament to a user (paras [0001-2]), the aerosolization device comprising: 
a mouthpiece end (at membrane 44) by which a user may cause an inspiratory flow through a conduit (the short conduit visible immediately below membrane 44 in Fig. 7, see Fig. 7 modified, below) (para [0186]); 
an aerosol generator (comprising membrane 44) leading in to the conduit which includes a vibratable mesh (membrane 44) (Fig. 7; para [0180]); 
a fluid receiving chamber (the chamber defined within collar portion 10) (Fig. 4) leading into the aerosol generator for receiving a volume of a liquid medicament (Fig. 4; para [0148]), wherein the fluid receiving chamber comprises a tapered chamber having a top opening (defined by upper surface 22) and a smaller base opening (opening 8) for directing liquid medicament onto the vibratable mesh for aerosolization (Fig. 4; para [0159]); 
an outer housing (that of reservoir 2) (Fig. 4); and 
a top cover (cover member 30) over the top opening of the fluid receiving chamber (Fig. 4), wherein the top cover defines an opening (opening 36) which provides fluid access to the fluid receiving chamber (Fig. 4; para [0159]), wherein the top cover comprises a set of spokes (connection members 38) which extend outwardly from the opening and extend beyond the top opening thereby to seat the top cover over the outer housing (Figs. 3-4; paras [0154-157]).  
Regarding claim 2, Gallem discloses a device as claimed in claim 1, wherein the top cover comprises an annular part (the angled annular portion that surrounds opening 34, seen as triangles on either side of opening 34 in Fig. 4) which defines the conduit opening (Fig. 4), and the set of spokes extending outwardly from the annular part (Figs. 3-4).  
Regarding claim 3, Gallem discloses a device as claimed in claim 2, wherein the spokes each extend radially outwardly (Figs. 3-4).  
 device as claimed in claim 1, wherein there are between four and eight spokes, evenly angularly spaced around the conduit opening (Figs. 3-4 in view of para [0155] and where Fig. 4 explicitly depicts three spokes, one bisected on either side and one protruding from the rear, where the fourth spoke is inferred as being on the front half, not shown, as a mirror image of the rear spoke).
Regarding claim 12, Gallem discloses a device as claimed in claim 1, wherein the top cover further comprises a connecting band (collar 40) (the collar is a band that connects the cover 30 to the housing of the reservoir 2 and thus comprehends a connecting band) radially beyond the spokes and radially beyond the top opening (Figs. 3-4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gallem in view of Berry et al. (US 2009/0139888 A1; hereinafter “Berry”).
Regarding claim 11, Gallem discloses a device as claimed in claim 1, but Gallem is silent regarding the device further comprising a cover over the fluid receiving chamber. However, Berry demonstrates that it was well known in the inhaler art before the effective filing date of the claimed invention for an inhaler to comprise a cover (enclosure member 65) over the entire inhaler, including all elements therein (e.g. Fig. 9a; para [0040]). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention for the device of Gallem to further comprise a(n additional) cover over the entire device, including the fluid receiving chamber, as taught by Berry, in order to provide the expected result of keeping the device robustly protected from moisture, contamination and/or dust during transportation and/or before use (Berry, paras [0007] and [0013-14]).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Gallem.
Regarding claim 13, Gallem discloses an aerosol drug delivery device (aerosol delivery device 1) (Fig. 7 in view of Fig. 4), comprising: 
a main body (the main body of the device seen in Fig. 7, comprising mouthpiece 5 and chamber 3 and housing battery 7) having a first opening (the top of the channel into which aerosol generator 50 is shown to be inserted in Fig. 7) and a second opening (the bottom of the channel into which aerosol generator 50 is shown to be inserted in Fig. 7) (see Fig. 7 modified, below);
 an aerosolization device as claimed in claim 1 adapted to be received in the first opening (Fig. 7 in view of Fig. 4, see claim 1 discussion above), wherein the second opening aligns with the conduit opening when the aerosolization device is received in the first opening (Fig. 7 in view of Fig. 4); 
a battery or batteries in the main body (energy source 7) (Fig. 7; para [0180]).

    PNG
    media_image1.png
    328
    504
    media_image1.png
    Greyscale

removably received in the first opening. However, it would have been obvious to an artisan before the effective filing date of the claimed invention for the aerosol generator of Gallem to be removably received in the first opening, in order to provide the expected result of allowing the aerosol generator to be replaced independently of the remainder of the device, e.g. in the case of membrane failure or contamination. 
Gallem does not explicitly disclose a controller in the main body. However, Fig. 7 of Gallem would have reasonably suggested to an artisan at the time of invention that a controller is present in the main body, i.e. to the left of battery 7, and given the disclosure of a vibratable membrane (paras [0180-185]), it would have been obvious to an artisan before the effective filing date of the claimed invention to include a controller in this location, in order to provide the expected result of standard means for controlling the activation and operation of the vibratable membrane (and which is positioned in a potentially reusable location, see above).

Allowable Subject Matter
Claims 5-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  While Hyland et al. (US 2017/0043106 A1) teaches that providing ribs or channels (Fig. 9) within an aerosolization reservoir (Fig. 3) was known in the vibratable mesh inhaler art before the effective filing date of the claimed invention, Hyland does .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References that could be used to alternatively reject claims 1-4, 11, 12 and/or 13 under 35 USC 103: Fink et al. (US 2016/0001019 A1) or Patton (US 2013/0269684 A1) in view of Burruss, Jr. (US 4,303,083) or Burruss (US 4,141,369), for the purpose of providing a venting cover to allow for easier filling by giving displaced air within the reservoir an easy escape route. Additional reference teaching wicking ribs in vibratable mesh inhalers: Litherland et al. (US 2002/0129812 A1; Fig. 11). Additional references regarding inhaler caps with spokes: Gallem (DE 102007012804 A1; US 2004/0089295 A1); Hamaguchi et al. (US 2009/0050138 A1). Additional reference regarding a grating above a vibratable mesh: Power et al. (US 2010/0078013 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E DITMER whose telephone number is (571)270-5178.  The examiner can normally be reached on M-Th 8:30a-5:30p, F 8:30a-12:30p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHRYN E DITMER/Primary Examiner, Art Unit 3785